        19-13576-scc         Doc 18-1 Filed 12/02/19 Entered 12/02/19 11:30:06                             Blank Notice
                                   (wysiwyg): Notice Recipients Pg 1 of 1
                                                    Notice Recipients
District/Off: 0208−1                      User:                               Date Created: 12/2/2019
Case: 19−13576−scc                        Form ID: 143                        Total: 14


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
unk         Cenlar FSB as servicer for CitiMortgage, Inc.
unk         CITIMORTGAGE INC
                                                                                                                 TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
aty         Ashley Sparrow Miller          ashley.miller@akerman.com
aty         Gary Goldstein         gary@gagpa.com
                                                                                                                 TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          S.L.B. Essex Family Limited Partnership        330 W. 56th Street      Apartment 15G         New York, NY 10019
            UNITED STATES
smg         Internal Revenue Service        PO Box 7346        Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund          P.O. Box 551        Albany, NY 12201−0551
smg         New York City Dept. Of Finance         345 Adams Street, 3rd Floor      Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
smg         New York State Tax Commission           Bankruptcy/Special Procedures Section       P.O. Box 5300      Albany,
            NY 12205−0300
smg         United States Attorney's Office      Southern District of New York       Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
7639144     Akerman LLP          666 Fifth Avenue, 20th Floor       New York, NY 10103
7644663     CITIMORTGAGE INC.               PO BOX 6030        SIOUX FALLS, SD 57117
7647399     INTERNAL REVENUE SERVICE                 POST OFFICE BOX 7346            PHILADELPHIA, PA 19101
                                                                                                                 TOTAL: 9
